Citation Nr: 1330621	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  02-21 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depression, a mood disorder, and bipolar disorder, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to November 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio and Columbia, South Carolina, which denied service connection for PTSD and a stomach disorder, on the grounds that new and material evidence to reopen the claims had not been received.

The Veteran testified before the undersigned at a July 2008 Video Conference hearing.  The hearing transcript is of record.  

In December 2008, the Board remanded the case for further development by the originating agency.  The case was returned to the Board in July 2011, at which time, as noted above, the Board denied service connection for PTSD, on the grounds that new and material evidence to reopen the claim had not been received.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  As discussed further below, in August 2012, the Court issued a decision, which vacated the portion of the Board's January 2011 decision, which denied reopening of the Veteran's claim for service connection for PTSD, and remanded the case to the Board for action consistent with its decision.  The case has been returned to the Board for further appellate action. 

Although the RO has determined that new and material evidence has not been submitted to reopen the claim for service connection for PTSD, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for PTSD, the issue on appeal encompasses a claim for service connection for an underlying psychiatric disability, regardless of how it is diagnosed.

The reopened claim for service connection for an acquired psychiatric disorder, to include PTSD, major depression, a mood disorder, and bipolar disorder, and the issue of whether there is new and material evidence to reopen a claim for service connection for a stomach disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision issued in October 1986, the RO denied the Veteran's claim for service connection for PTSD.

2.  The evidence associated with the claims file subsequent to the October 1986 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for an acquired psychiatric disorder, to include PTSD, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include PTSD.



CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depression, a mood disorder, and bipolar disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

As explained below, the Board has determined that new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disability, to include PTSD, major depression, a mood disorder, and bipolar disorder.  Therefore, no further development under the VCAA is required with respect to the claim to reopen.  With respect to the reopened claim, the Board has determined that further development of the record is warranted so that matter is addressed in the remand that follows the order section of this decision.


Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3. 156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510   (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

The Veteran contends that he has a current psychiatric disorder, which developed during or as a result of active military service in Vietnam.  

In its August 2012 Memorandum Decision, the Court found that the Board's finding that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for PTSD was clearly erroneous.  Accordingly, the Court found that a remand was required for the Board to readjudicate the Veteran's claim for service connection for PTSD.  

The Veteran initially filed a claim for service connection for PTSD in May 1986.  The claim was denied in an October 1986 RO rating decision, based on a finding that the evidence of record was negative for a diagnosis of PTSD, or an identifiable stressor.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in October 2001.

The evidence of record at that time of the October 1986 denial included the Veteran's service treatment records and service personnel records.  The Veteran's service treatment records reflected numerous complaints of nervousness, but no diagnosis of PTSD.  During an August 1969 mental consultation, he was diagnosed with (1) immature personality with features of passive dependency, anger, manipulation and somatic complaints; and (2) adult situational reaction, mild.  An August 1969 report made several days later in response to a Congressional Inquiry reviewed the Veteran's in-service mental history and provided a diagnosis of mixed personality disorder with strong features of immaturity and passive-aggressive features.  

His service personnel records show that the Veteran served in Vietnam from November 1967 to May 1969 as a fuel system attendant and petroleum storage specialist, and from October 1970 to October 1971 as a cook.  He was not rewarded any decoration indicative of combat.  

The Veteran's October 1975 separation Report of Medical History indicates that he complained of depression or excessive worry and nervous trouble.  The report of the Veteran's October 1975 separation examination provides that his psychiatric examination was normal.  It notes that he had a history of psychiatric and mental hygiene referrals, one evaluation, and treatment of personality and behavioral disorders.  It states that there were no defects or diagnoses. 

Also included in the record at the time of the October 1986 denial was a May 1986 VA hospital summary, which provides an Axis I diagnosis of alcohol abuse, and an Axis II diagnosis of mixed personality disorder (characteristic of borderline personality disorder and histrionic personality disorder).  

The new evidence added to the record since the October 1986 denial includes a 1994 hospital discharge summary, which provides a pertinent Axis I diagnosis of PTSD and major depression.  A September 1994 VA examination report provides an Axis I diagnosis of PTSD and major depression with suicidal and homicidal ideation.  


In a September 1998 statement, the Veteran described his stressors as being in fuel convoys that were attacked, being in attacks at a fuel dump and at his camp, seeing wounded infantry soldiers in his chow line, and seeing a friend who had been severely wounded by a land mine. 

The report of the August 1999 VA psychiatric examination provides an Axis I diagnosis of probable malingering and alcohol dependence.  The report notes that the Veteran reported some symptoms that were consistent with a PTSD diagnosis, however, due to inconsistencies in his reporting and inconsistencies between his reports and records, the validity of his complaints was questioned.  The report also notes that there was no evidence of memory impairment, although this was one of the Veteran's primary complaints, and that his long history of alcohol dependence could have been contributing to some of his PTSD symptoms such as depression and insomnia.  

In a November 2001 PTSD Questionnaire, the Veteran reported that he was exposed to rocket and mortar attacks while delivering petroleum in tankers and tractors in Long Bien, Vietnam, from 1968 to 1969, and while guarding fuel tanks in Vung Tau, Vietnam, from 1969 to 1970.  He also reported that he saw friends wounded and killed in Vietnam, and that he had nightmares of the Tet Offensive.

The record also includes VA treatment records dated in October 2001, and July and August 2008, that reflect diagnoses of PTSD.  In addition, a May 2004 VA treatment report notes that CPRS reflected an Axis I diagnosis of PTSD.  

An August 2002 Social Security Administration (SSA) determination that the Veteran became disabled, beginning in May 2001, with a primary diagnosis of osteoarthritis and allied disorders, and a secondary diagnosis of affective/mood disorders.  The accompanying private and VA medical records reflect psychiatric treatment and diagnoses, but provide no diagnosis of PTSD.  

Other VA treatment records dated after the October 1986 rating decision became final provide psychiatric diagnoses other than PTSD.  For example, treatment records dated in 2002 provide an Axis I diagnosis of bipolar disorder, depressed; major depression, recurrent; and history of alcohol dependence.  VA treatment records in 2008 provide Axis I diagnoses of mood disorder NOS: bipolar disorder versus substance induced mood disorder (SIMD), and rule out bipolar disorder and rule out SIMD.  VA problem lists in 2010 note diagnoses of bipolar disorder and depression, and VA treatment records in 2011 note Axis I diagnoses of bipolar disorder and depression.

The new evidence added to the record, including the September 1994 VA examination report, and subsequently received VA treatment records, showing diagnoses of PTSD, relates to an unestablished fact necessary to substantiate the claim, i.e. that the Veteran has a current diagnosis of PTSD, and is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for PTSD is reopened.


ORDER

New and material evidence has been presented, and the claim for service connection for PTSD is reopened; the appeal is granted to this extent only.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran contends that his currently diagnosed PTSD is related to stressful occurrences during military service in Vietnam, including being in fuel convoys that were attacked, being in attacks at a fuel dump and at his camp, seeing wounded infantry soldiers in his chow line, and seeing a friend who had been severely wounded by a land mine.  See September 1998 statement from the Veteran.  He also reported, as noted above, that he was exposed to rocket and mortar attacks while delivering petroleum in tankers and tractors in Long Bien, Vietnam, from 1968 to 1969, and while guarding fuel tanks in Vung Tau, Vietnam, from 1969 to 1970, and that he saw friends wounded and killed in Vietnam, and had nightmares of the Tet Offensive.  See November 2001 PTSD Questionnaire.  The Veteran's DD-214s show that from June 23, 1967 to July 1, 1970, he was assigned to the 461 Transportation Company, and that from July 2, 1970 to November 17, 1975, he was assigned to the Company F 708 Mountain Battalion (MNT BN) 8 Infantry Division (INF DIV), in the US Army.  

Service treatment records reflected numerous complaints of nervousness related to a past personal background, leaving his family, worries about whether the men he supervised liked him, job dissatisfaction, problems getting passes and not getting into school.  An August 1969 mental consultation report provides that the Veteran was upset that he was not given his promised military occupational specialty (MOS).  He stated that he was needed at home because his mother was having problems with his step-father, but did not have the financial resources to leave.  The report states that the Veteran's real complaint appeared to be that he had been unjustly not promoted.  The diagnosis was (1) immature personality with features of passive dependency, anger, manipulation and somatic complaints; and (2) adult situational reaction, mild.  An August 1969 report made several days later in response to a Congressional Inquiry reviewed the Veteran's in-service mental history and provided a diagnosis of mixed personality disorder with strong features of immaturity and passive-aggressive features

The Veteran's October 1975 separation Report of Medical History indicates that he complained of depression or excessive worry and nervous trouble.  The physician's summary section notes that the Veteran had a history of threatening suicide with a knife in the past, but no history of an actual attempt.  In talking with the Veteran, the physician felt he was not suicidal.  The Veteran had been hospitalized for three days in September 1975 for adult situational reaction/reactive depression.  The Veteran complained that he was depressed and nervous and felt that it was probably due to his job in the Army.  The report of the Veteran's October 1975 separation examination provides that his psychiatric examination was normal.  It notes that he had a history of psychiatric and mental hygiene referrals, one evaluation, and treatment of personality and behavioral disorders.  It states that there were no defects or diagnoses. 

The post-service medical evidence of record shows that the Veteran has reported stressful experiences during active duty in Vietnam, and he has been diagnosed with PTSD.

The Board finds that some of the Veteran's alleged stressors are not verifiable or do not appear to have contributed to his development of PTSD.  However, the reported rocket and mortar attacks in Long Bien from 1968-1969, and Vung Tau from 1969-1970, are potentially verifiable, but the RO has not undertaken adequate development to do so.  
Accordingly, the Board finds that a VA examination and opinion are needed to determine whether the Veteran's claimed stressors of being subjected to rocket and mortar attacks in Long Bien from 1968-1969, and Vung Tau from 1969-1970
are adequate to support a diagnosis of PTSD, and whether his symptoms are related to those claimed stressors.  

The Board also notes that in addition to his diagnosis of PTSD, the Veteran has also been diagnosed during VA outpatient treatment and on VA examination with major depression, a mood disorder, and bipolar disorder.  However, there is no medical opinion of record addressing the etiology of these other currently diagnosed psychiatric disabilities.

The medical evidence of record contains competent evidence of a current psychiatric disability.  The Veteran's reports of in-service psychiatric symptoms and continuity of symptomatology provide evidence that a current psychiatric disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, contemporaneous evidence of an ongoing psychiatric disability in the years following service is not of record.

The Board notes further that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a Veteran's claim for PTSD was not limited only to his lay diagnosis, but rather included any mental disability that could "reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. at 5.  

The record does not reflect that the RO has adjudicated the Veteran's claim as one for service connection for any acquired psychiatric disability, in light of the current diagnoses of major depression, mood disorder and bipolar disorder, made during VA outpatient treatment and VA examinations.  See Clemons v. Shinseki, 23 Vet. App.  

Therefore, the Board believes that the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of all currently present acquired psychiatric disorders.

The Board also notes that the claims file, including the Virtual VA e-folder, does not contain any treatment records dated after January 2012.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claim.

The development requested by the Board's January 2011 remand was not fully completed with respect to the Veteran's claimed stomach disorder.  

By way of relevant historical background, a review of the service medical records discloses the Veteran's numerous complaints of stomach upset, recurrent abdominal cramps, constipation, epigastric pain, diarrhea, nausea, and vomiting from 1966 to 1975.  The various impressions included intestinal hypermobility in January 1968, gastroesophagitis in September 1968, and gastritis and psychophysiologic gastrointestinal disease in January 1969.  A January 1970 gallbladder series was normal, and an upper gastrointestinal (UGI) series revealed a normal stomach and esophagus; except for some slight irritability, the duodenal bulb was normal, and there was no evidence of an ulcer crater.  A question of gastroenteritis was noted in October 1971.  The impression was gastrointestinal flu syndrome in July 1972.  In August 1972, the impression was viral gastroenteritis, rule out gallbladder disease, and a gallbladder series was negative.  On October 1975 separation examination, the examiner noted a history of intermittent "indigestion" with no problem presently. 

Post service, during VA hospitalization from February to April 1994, the Veteran gave a history of peptic ulcer disease.  August 1999 VA psychiatric examination noted a history of prior suicide attempts, including stabbing himself in the stomach.  The medical history developed during VA hospitalization from April to May 2002 indicated that the Veteran had attempted suicide in 1984 by stabbing himself in the stomach.  

On January 2007 VA examination, the Veteran gave a history of the onset of chronic stomach problems in military service.  A current UGI series was essentially unremarkable, with no gross evidence of peptic ulceration, and the diagnoses were dyspepsia and small hiatal hernia.

The Board's January 2008 remand requested in pertinent part that VA arrange for the Veteran to undergo a gastrointestinal examination to determine the nature and etiology of any current stomach disabilities.  The examiner was to render an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that any currently-diagnosed disability of the stomach had its onset in military service or is related to any incident thereof. 

However, the report of a corresponding April 2009 VA examination failed to address the question posed by the Board.  Rather, the report provided the unclear opinion that to state that any of the Veteran's gastrointestinal diagnosis was related to his service was not possible without speculation.  The examiner failed to provide an opinion in any terms of likelihood or percentage of probability, as the Board's remand specifically requested.  Thus, the opinion amounts to nonevidence, neither for nor against the Veteran's claim because service connection may not be based on speculation or remote possibility.  Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Accordingly, the Board found that the opinion was inadequate for rating purposes.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also notes that VA treatment records dated after the April 2009 VA examination reflect ongoing gastrointestinal complaints and treatment.

In its January 2011 remand, the Board directed the RO to return the Veteran's claims file to the examiner who conducted the April 2009 VA examination, or a suitable substitute if that examiner was not available, to prepare an addendum to the April 2009 opinion.  The examiner was again specifically directed to opine whether it is at least as likely as not (i.e., there is at least a 50% probability) that any currently-diagnosed disability of the stomach had its onset in military service or is related to any incident thereof.  The record, including the Virtual VA e-folder, does not reflect that the requested addendum to the April 2009 VA examination has been requested or submitted.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted. 

The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012).
Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD and/or any other psychiatric disability, including major depression, mood disorder or bipolar disorder.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate the records of such treatment with the claims file.  All development efforts should be in writing and associated with the claims folder.

2.  The RO should also obtain any outstanding VA medical records dated from January 2012 to the present.  

3.  Then, the RO or the AMC should contact the U.S. Army and Joint Services Records Research Center (JSRRC), formerly known as the U.S. Armed Forces Service Center for Unit Records Research (CURR) and request it to verify the Veteran's allegation that he was subjected to rocket and mortar attacks in Long Bien, Vietnam from 1968-1969, and in Vung Tau, Vietnam from 1969-1970.

4.  Then, arrange for the Veteran to be given an examination to determine the etiology of all current psychiatric disorders.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.  

If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the elements supporting the diagnosis, to include the stressor(s) and whether such stressor stressors are adequate to support a diagnosis of PTSD.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  

With respect to any other acquired psychiatric disorders found to be present, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that the disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to service.  

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.
If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Then, forward the Veteran's claims folder to the examiner who conducted the April 2009 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested to review the claims folder, including the April 2009 VA examination report, the medical history set forth above, and VA treatment records dated after the April 2009 VA examination. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that any currently-diagnosed disability of the stomach had its onset in military service or is related to any incident thereof.  

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Thereafter, the RO or the AMC should re-adjudicate Veteran's claims for entitlement to service connection for any acquired psychiatric disability, to include PTSD, major depression, and bipolar disorder, and entitlement to service connection for a stomach disorder.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be furnished a SSOC and should be given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


